Citation Nr: 1544162	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active military service from August 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left shoulder disorder.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board remanded the instant claim in March 2015 for further development.  


FINDING OF FACT

A left shoulder disability is not etiologically related to active service, and arthritis of the left shoulder was not shown within one year of separation from active service.   


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service, and the incurrence or aggravation of left shoulder arthritis during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent in October 2012.  The letter fully addressed all notice elements.  It informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of service connection on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). None is found by the Board.   

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  

In connection with the Board's March 2015 remand, the Veteran was afforded a July 2015 VA orthopedic examination.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to decide the claim.   The VA examiner also made comments regarding the etiology of the Veteran's left shoulder etiology.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of separation from service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that service connection is warranted for a left shoulder disability based on service incurrence.  He claims that considerable parachuting and work as parachute rigger, performing repetitive motion when packing parachutes after jumps, caused his left shoulder disability. 

Service treatment records are silent for findings, treatment, or diagnoses of a left shoulder disability.  At an August 1973 separation examination, the Veteran's upper extremities were found to be clinically normal on examination and there is no other indication from the separation examination report that the Veteran had a left shoulder disability at that time.  Further, the Veteran specifically stated for the record "I am in excellent health" at the time of his separation examination. 

A review of the post-service medical evidence shows that in September 1994, the Veteran was seen by a private orthopedist for complaints of ongoing left shoulder problems which he reported first began in July 1994, when he awoke with acute pain in his left shoulder.  He reported he did not have any antecedent trauma or injury, but indicated that he had been an avid weight lifter and had lifted a lot of weight. The Veteran did not report that he had been experiencing left shoulder pain since his active service at that time.  X-rays revealed some narrowing across the acromioclavicular (AC) joint.  He was diagnosed with mild AC separation with degenerative changes.  He was told that this left shoulder disability may worsen as time went on.  He was prescribed anti-inflammatory medication.  Follow-up examination was conducted in October 1994.  He was given an injection in the AC joint, from which he derived some initial relief.  He was told to follow-up as needed.  

In January 2000, the Veteran was again seen for complaints of recent left shoulder discomfort.  He did not report experiencing pain in his left shoulder since his active service at that time.  The Veteran was diagnosed with further degeneration of the AC joint and was given an injection for pain management.  

In July 2007, the Veteran was again seen for complaints of left shoulder pain.  At that time, he reported that the pain had come on somewhat slowly and insidiously.  He denied a history of injury or trauma and did not report that he had been experiencing left shoulder pain since his active service.  The Veteran was diagnosed with subacromial bursitis with impingement syndrome and was given an injection for pain management.

VA Medical Center treatment records showed further treatment for left shoulder complaints.  The examiner indicated in June 2012, that he was still receiving injections by physicians outside of VA for his left shoulder.  In July 2012, when seen for left shoulder pain, he related that he was prescribed Vicodin and had been airborne in service.

In December 2012, the Veteran was again seen for left shoulder complaints.  He did not report experiencing left shoulder pain since his active service at that time.  He was diagnosed with left shoulder impingement-type syndrome.

In an October 2014 statement, the Veteran's private orthopedist reported that he had most recently treated the Veteran in July 2014 for chronic impingement with bursitis of both shoulders, which had been ongoing for many years.  The Veteran's orthopedist opined that it was as likely as not a service type injury.  However, a rationale for the opinion was not provided.  As a rationale was not provided, the private opinion is not adequate to serve as the basis of a grant of entitlement to service connection and is of little probative value. 

At a July 2015 VA examination, the Veteran reported that he had no specific injury to the shoulders while in service, but he may have landed wrong during parachute jumps and that he would get soreness while working as a parachute rigger.  The examiner completed a thorough review of the file and documented the pertinent evidence of record in the examination report.  X-rays revealed left shoulder arthritis.  The examiner diagnosed bilateral shoulder impingement syndrome and left shoulder subacromial/subdeltoid bursitis.  The examiner opined that the Veteran's left shoulder disability was not a result of or aggravation of events in service.  In this regard, the examiner noted that the Veteran's shoulder disability was not related to his multiple parachute jumps during service or repetitive motion as a parachute rigger as service separation examination revealed no evidence of any ongoing shoulder disability during active service.  Further, the examiner noted that service treatment records were silent for documentation of evaluation or treatment for any shoulder disability in service.  According to the examiner, post-service medical records clearly showed that the Veteran's left shoulder problems began in association with repetitive weight lifting resulting in shoulder impingement.  The pain in the left shoulder began in 1994, 21 years after service, and at that time the Veteran denied trauma or injury to the left shoulder.  

The Board finds that the July 2015 VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not provided any probative contradictory medical evidence.  Therefore, the VA examination and opinion report is the most probative evidence of record.

The Board notes that the Veteran is generally competent to report when he first experienced symptoms of left shoulder pain.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced left shoulder pain since his active service are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  While the Veteran has reported experiencing left shoulder pain in service, there is no objective evidence of such symptoms documented in the service treatment records and the Veteran's upper extremities were found to be clinically normal upon physical examination at the time of his August 1973 separation examination.  Further, there is no evidence of record indicating that the Veteran sought treatment for a left shoulder disability until 1994, over 20 years following his separation from active service.  Additionally, in the course of receiving treatment, the Veteran never reported to his treatment providers that he injured his left shoulder during service or, that he had been experiencing left shoulder pain since his active service.  The multiple treatment notes of record, which are silent for reports of left shoulder pain since service, are especially probative as the information was given for purposes of attaining treatment for his left shoulder disability and not for purposes of receiving compensation benefits.  Further, the July 2015 VA examiner has competently opined that the Veteran's left shoulder disability is not related to his active service and that opinion is the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his statements that he has experienced left shoulder pain since service are not credible. 

Again, while the Veteran is competent to report symptoms of left shoulder pain, he is not competent to link his current left shoulder diagnoses to injuries sustained during active service.  An opinion of that nature requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, there is no indication from the record that the Veteran was diagnosed with left shoulder arthritis within one year of separation from active service.  Therefore, presumptive service connection is not applicable.

In sum, the Veteran did not have a left shoulder disability during active service.  The Veteran was not diagnosed with left shoulder arthritis within one year of his separation from active service and he has not credibly asserted a continuity of left shoulder pain since his active service.  The VA examiner has competently opined that the Veteran's left shoulder disability is not related to his active service and the opinion is the most probative evidence of record.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left shoulder disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Service connection for a left shoulder disability is denied.  



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


